Case: 12-14089   Date Filed: 02/15/2013   Page: 1 of 5

                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 12-14089
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 2:12-cv-14130-DLG



SIEGFRIED G. CHRISTMAN,
PAMELA A. CHRISTMAN,

                                                           Plaintiffs-Appellants,

                                    versus

SAINT LUCIE COUNTY, FLORIDA,
a municipal corporation,
HONORABLE THOMAS J. WALSH, JR.,
KATHRYN NELSON,
In their individual personal capacities,

                                                          Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (February 15, 2013)

Before DUBINA, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 12-14089     Date Filed: 02/15/2013     Page: 2 of 5

      Appellants Siegfried Gilbert Christman and Pamela Ann Christman (“The

Christmans”) appeal the dismissal of their pro se civil rights complaint alleging

violations of 42 U.S.C. § 1983 and Florida state law. The district court dismissed

the complaint on the basis of res judicata. On appeal, the Christmans argue that

they stated a cognizable claim, with only a single reference to whether res judicata

was appropriate in the instant case.

      We review de novo the district court’s finding that res judicata bars an

action. Ragsdale v. Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th Cir. 1999). The

doctrine of res judicata “bars the filing of claims which were raised or could have

been raised in an earlier proceeding.” Id. Res judicata is founded on the principle

that a prior “opportunity to litigate protects a party’s adversaries from the . . .

vexation attending multiple lawsuits, conserves judicial resources, and fosters

reliance on judicial action by minimizing the possibility of inconsistent decisions.”

Id. (internal quotation marks and alteration omitted). Res judicata bars a

subsequent action when four requirements are met: (1) there must be a final

judgment on the merits; (2) the decision must be rendered by a court of competent

jurisdiction; (3) the parties must be identical in both suits; and (4) the same causes

of action must be involved in both cases. Id.

      Other circuits have held that the denial of leave to amend constitutes res

judicata on the merits of the claims “which were the subject of the proposed


                                            2
               Case: 12-14089      Date Filed: 02/15/2013     Page: 3 of 5

amended pleading.” King v. Hoover Group, Inc., 958 F.2d 219, 222-223 (8th Cir.

1992); see also Hatch v. Trail King Indus., Inc., 699 F.3d 38, 45-46 (1st Cir. 2012)

(adopting the same rule and listing other cases that have done so). For purposes of

a suit under 42 U.S.C. § 1983, a claim against a defendant in his official capacity is

the same as a claim against his employer. See McMillian v. Monroe Cnty., Ala.,

520 U.S. 781, 785 n. 2, 117 S.Ct 1734, 1737 n.2, 138 L.Ed.2d 1 (1985) (stating that

“a suit against a governmental officer in his official capacity is the same as a suit

against the entity of which the officer is an agent.” (internal quotation marks and

alterations omitted)); Welch v. Laney, 57 F.3d 1004, 1009 (11th Cir. 1995) (stating

that “where a plaintiff brings an action against a public official in his official

capacity, the suit is against the office that official represents, and not the official

himself”).

      With respect to the fourth factor, the principal test for determining whether

the same cause of action is involved is “whether the actions arise out of the same

nucleus of operative fact, or are based upon the same factual predicate.” Davila v.

Delta Air Lines, Inc., 326 F.3d 1183, 1187 (11th Cir. 2003) (internal quotation

marks and alteration omitted). A “cause of action” includes not only the precise

legal theory raised in the earlier case, but also “all legal theories and claims arising

out of the same operative nucleus of fact.” Pleming v. Universal-Rundle Corp.,

142 F.3d 1354, 1356 (11th Cir. 1998) (internal quotation marks omitted).


                                            3
              Case: 12-14089      Date Filed: 02/15/2013   Page: 4 of 5

      The denial of leave to amend the Christmans’ prior complaint was an

adjudication on the merits as to the proposed claims. King, 958 F.2d at 222-223.

In addition, neither party challenges whether a court of competent jurisdiction

entered the prior order. As to the fourth requirement, the same nucleus of

operative fact was involved in the proposed amended complaint and the instant

complaint, and both cases even involved the same claims.

      The only remaining requirement is identity of the parties. Judge Walsh and

Judge Nelson were both named in the amended complaint that resulted in the

merits determination, and are identical to the instant complaint. The county was

named in the current suit, and its commissioner was named in the previous suit.

While the Christmans briefly argued in the district court that the prior suit was

against the county commissioner in his individual capacity, the pleadings of their

prior complaint demonstrated otherwise. Their prior complaint did not allege that

Dzadovsky engaged in any actions in his individual capacity, and he was only

connected to the case because of his position as county commissioner.

Accordingly, the Christmans sued Dzadovsky in his official capacity in the prior

suit, which is the same as a suit against the County as a matter of law. Welch, 57

F.3d at 1009. After reviewing the record and reading the parties’ briefs, we

conclude that the district court correctly applied res judicata to all defendants in

the present suit. According, we affirm the judgment of dismissal.


                                           4
     Case: 12-14089   Date Filed: 02/15/2013   Page: 5 of 5

AFFIRMED.




                              5